Mason, J.
(concurring specially) : I concur in the affirmance of the judgment of the district court, but do so specifically upon the ground that Hutchins knew when he accepted the promissory note sued upon that the original transaction was illegal. If Stanley had given his note, payable in the future, without making known the illegality back of it, I think he would be precluded from making a defense based thereon, for in that case Hutchins would have been misled to his prejudice, because his ignorance of the facts, and Stanley’s silence would have lulled him into security and delayed such steps against the grain company as with full knowledge he might have desired to take at once.